DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art of record does not disclose or suggest the recited “slide layer mounted on a second side of the base layer opposite from the first side, the slide layer over which the counterpart slides, the slide layer being made of a material containing fluorine, the slide layer including a slide face configured to contact the sliding face of the counterpart, the slide face of the slide layer of the heater having a surface roughness that is greater than a surface roughness of the sliding face of the counterpart” along with the remaining claim limitations.
Regarding claims 10-19, the prior art of record does not disclose or suggest the recited “slide layer mounted on a second side of the base layer opposite from the first side, the slide layer over which the sliding face of the counterpart slides, the slide layer being made of a material containing fluorine, the slide layer including a slide face configured to contact the sliding face of the counterpart, the slide face of the slide layer of the heater having a surface roughness that is greater than a surface roughness of the sliding face of the counterpart” along with the remaining claim limitations.
Regarding claim 20, the prior art of record does not disclose or suggest the recited “slide layer mounted on a second side of the base layer opposite from the first side, the slide layer over which the sliding face of the counterpart slides, the slide layer being made of a material containing fluorine, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura et al. US 20200393782 discloses a heater, a counterpart, a base layer, a heat generator, a slide layer, and a surface roughness of the slide layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852